Exhibit 10.1

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

 

as of May 27, 2011

 

wells fargo BANK, NATIONAL ASSOCIATION, as Agent

12 East 49th Street

New York, New York 10017

 

Ladies and Gentlemen:

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association, in its capacity as agent (in such capacity, “Agent”)
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the Secured Parties (as defined in the Loan Agreement), the parties to the
Loan Agreement as lenders (individually, each a “Lender” and, collectively,
“Lenders”), American Biltrite Inc., a Delaware corporation (“ABI”), Ideal Tape
Co., Inc., a Delaware corporation (“Ideal Tape”), K&M Associates L.P., a Rhode
Island limited partnership (“K&M”; together with ABI and Ideal Tape, the “US
Borrowers”), American Biltrite (Canada) Ltd., a Canadian corporation (“Canadian
Borrower”; together with US Borrowers, the “Borrowers”), 425 Dexter Associates,
L.P., a Rhode Island limited partnership (“Dexter”), Ocean State Jewelry, Inc.,
a Rhode Island corporation (“Ocean State”), and Majestic Jewelry, Inc., a
Delaware corporation (“Majestic”), American Biltrite Far East, Inc., a Delaware
corporation (“Far East”; together with Dexter, Ocean State and Majestic, the “US
Guarantors”), have entered into certain financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Loan and Security Agreement,
dated as of June 30, 2009, by and among Agent, Lenders, Borrowers and Guarantors
(as defined in the Loan Agreement), as amended by Amendment No. 1 to Loan and
Security Agreement, dated as of July 15, 2009, Amendment No. 2 to Loan and
Security Agreement, dated as of March 15, 2010, and this Amendment No. 3 to Loan
and Security Agreement (“Amendment No. 3”) (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to, this
letter agreement (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”). Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed thereto in the Loan Agreement.

Borrowers have requested that Agent and Lenders agree to amend the Loan
Agreement as set forth herein, and Agent and Lenders have agreed to accommodate
Borrowers’ request. The parties hereto wish to enter into this Amendment No. 3
to evidence and effectuate such amendments and certain other agreements relating
thereto, in each case subject to the terms and conditions and to the extent set
forth herein.

 

 

In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.    Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Loan Agreement and the other Financing Agreements,
unless otherwise defined herein.

2.    Amendments to Loan Agreement.

(a)    Additional Definition. As used herein, the following term shall have the
meaning given to it below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definition:

“Amendment No. 3” shall mean Amendment No. 3 to Loan and Security Agreement,
dated as of May 18, 2011, by and among Borrowers, Guarantors, Agent and the
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

(b)    Eligible Accounts. Subparagraph (l) of the definition of “Eligible
Accounts” set forth in Section 1.58 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“(l)    (i) the aggregate amount of such Accounts owing by a single account
debtor (other than the account debtors of certain Borrowers as set forth in
subsections (ii) through (x) of this subparagraph (l)) to any Borrower do not
constitute more than fifteen (15%) percent of the aggregate amount of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
the applicable percentage may be deemed Eligible Accounts), (ii) such Accounts
owing by Surface Shields, Inc. to Ideal Tape do not constitute more than twenty
(20%) percent of the aggregate amount of all otherwise Eligible Accounts of
Ideal Tape (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Accounts), (iii) such Accounts owing by
Wal-Mart Stores, Inc. to K&M do not constitute more than fifty (50%) percent of
the aggregate amount of all otherwise Eligible Accounts of K&M (but the portion
of the Accounts not in excess of the applicable percentage may be deemed
Eligible Accounts), (iv) such Accounts owing by Kohl’s Illinois, Inc. to K&M do
not constitute more than thirty (30%) percent of the aggregate amount of all
otherwise Eligible Accounts of K&M (but the portion of the Accounts not in
excess of the applicable percentage may be deemed Eligible Accounts), (v) such
Accounts owing by each of Kmart Corporation and Sears Holdings Corporation to
K&M do not, in each case, constitute more than (A) for the months of July
through and including October of each calendar year, fifty (50%) percent of the
aggregate amount of all otherwise Eligible Accounts of

2

 

K&M (but the portion of the Accounts not in excess of the applicable percentage
may be deemed Eligible Accounts), and (B) for the months of November through and
including June of each calendar year, thirty (30%) percent of the aggregate
amount of all otherwise Eligible Accounts of K&M (but the portion of the
Accounts not in excess of the applicable percentage may be deemed Eligible
Accounts), (vi) such Accounts owing by Macy’s, Inc. to K&M do not constitute
more than thirty (30%) percent of the aggregate amount of all otherwise Eligible
Accounts of K&M (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Accounts), (vii) such Accounts owing by Guess
Retail Inc. to K&M do not constitute more than thirty (30%) percent of the
aggregate amount of all otherwise Eligible Accounts of K&M (but the portion of
the Accounts not in excess of the applicable percentage may be deemed Eligible
Accounts), (viii) such Accounts owing by Starboard Holdings Ltd. to K&M do not
constitute more than (A) for the months of December through and including
February of each calendar year, twenty-five (25%) percent of the aggregate
amount of all otherwise Eligible Accounts of K&M (but the portion of the
Accounts not in excess of the applicable percentage may be deemed Eligible
Accounts), and (B) for the months of March through and including November of
each calendar year, fifteen (15%) percent of the aggregate amount of all
otherwise Eligible Accounts of K&M (but the portion of the Accounts not in
excess of the applicable percentage may be deemed Eligible Accounts), (ix) such
Accounts owing by Ross Stores Inc. to K&M do not constitute more than twenty
(20%) percent of the aggregate amount of all otherwise Eligible Accounts of K&M
(but the portion of the Accounts not in excess of the applicable percentage may
be deemed Eligible Accounts), and (x) such Accounts owing by Mohawk Industries,
Inc. to Canadian Borrower do not constitute more than twenty (20%) percent of
the aggregate amount of all otherwise Eligible Accounts of Canadian Borrower
(but the portion of the Accounts not in excess of the applicable percentage may
be deemed Eligible Accounts);”

 

(c)    Limitation on Congoleum Accounts. Notwithstanding anything to the
contrary contained in the Loan Agreement, the aggregate amount of Accounts owing
by Congoleum to Borrowers that may be considered Eligible Accounts shall not
exceed $500,000 in the aggregate at any given time.

(d)    Dividends. Section 9.11 of the Loan Agreement is hereby amended by
replacing the period at the end of subparagraph (e) with “; and”, and adding the
following new subparagraphs (f) and (g):

3

 

“(f)    Borrowers may declare and/or pay dividends on account of any shares of
any class of Capital Stock of Borrowers now or hereafter outstanding; provided,
that, as to any such declaration or payment of dividend, each of the following
conditions is satisfied: (i) as of the date of the declaration or payment and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (ii) any such payment shall be paid with funds
legally available therefor, (iii) such declaration or payment shall not violate
any applicable law or regulation or the terms of any indenture, agreement or
undertaking to which Borrowers are a party or by which Borrowers or their
property are bound, (iv) for the thirty (30) consecutive day period immediately
preceding each such declaration or payment, the Global Excess Availability shall
be not less than $10,000,000, (v) as of the date of each such declaration or
payment and after giving effect thereto, the Global Excess Availability shall be
not less than $10,000,000, and (vi) the aggregate amount of all declarations and
payments by Borrowers during any calendar year of Borrowers shall not exceed
$500,000; and

 

(g)    Borrowers may withhold from shares of Capital Stock of Borrowers that are
issued pursuant to options exercised under any employee or director stock option
plan, shares of Capital Stock of Borrowers having an aggregate fair market value
equal to the aggregate withholding taxes due as a result of such exercise,
retain such shares of Capital Stock as treasury Capital Stock, and pay in cash
an amount equal to such withholding tax obligations to the applicable
Governmental Authority; provided, that, as to any such exercise and related cash
payment of withholding tax obligations, each of the following conditions is
satisfied: (i) as of the date of the exercise and cash payment and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing, (ii) such cash payment shall be paid with funds legally available
therefor, (iii) the aggregate amount of all cash payments made by Borrowers to
the applicable Governmental Authorities in connection with the exercise of
options during the term of this Agreement shall not exceed $300,000.”

 

(e)    Notices. The address of Agent as contained in Section 13.3(a) of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“If to Agent, Lenders

or Issuing Bank:          Wells Fargo Bank, National Association

12 East 49th Street

New York, New York 10017

Attention: Portfolio Manager - ABI

Telephone No.: 212-840-2000

Telecopy No.: 212-545-4283”

 

3.    Amendment Fee. In addition to any other fees payable under the Loan
Agreement, in consideration of the amendments and agreements as provided for
hereunder, Borrowers shall pay to Agent in immediately available funds an
amendment fee in the amount of $15,000, which amendment fee shall be fully
earned and payable as of the date hereof and may be charged by Agent to any loan
account of Borrowers.

4

 

4.    Conditions Precedent. This Amendment No. 3 shall not be effective until
each of the following conditions precedent is satisfied in a manner reasonably
satisfactory to Agent:

(a)    the receipt by Agent of this Amendment No. 3, duly authorized and
executed by Borrowers and Guarantors;

(b)    the receipt by Agent of the amendment fee set forth in Section 3 above;
and

(c)    immediately prior, and immediately after giving affect to the amendments
and agreements set forth herein, there shall exist no Event of Default or event
or condition which, with the giving of notice, passage of time, or both, would
constitute an Event of Default.

5.    Effect of this Amendment No. 3. This Amendment No. 3 constitutes the
entire agreement of the parties with respect to the subject matter hereof and
thereof, and supersedes all prior oral or written communications, memoranda,
proposals, negotiations, discussions, term sheets and commitments with respect
to the subject matter hereof and thereof. Except as expressly amended and waived
pursuant hereto, no other changes or modifications or waivers to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment, the provisions of this Amendment shall
control.

6.    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 3.

7.    Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

8.    Binding Effect. This Amendment No. 3 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

5

 

9.    Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 3, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 3 by telecopier or other electronic method of transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 3. Any party delivering an executed counterpart of this
Amendment No. 3 by telecopier or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment No. 3, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 3 as to such
party or any other party.

[remainder of page intentionally left blank]

 

6

 

IN WITNESS hereof, the parties have executed and delivered this Amendment No. 3
as of the day and year first above written.

 

U.S. BORROWERS

 

CANADIAN BORROWER

AMERICAN BILTRITE INC.

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President____

 

AMERICAN BILTRITE (CANADA) LTD.

 

By:       /s/Richard G. Marcus
Name:  Richard G. Marcus__
Title:    President__________

 

IDEAL TAPE CO., INC.

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President___

 

 

K&M ASSOCIATES L.P.

 

By: AIMPAR, Inc., its General Partner

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President___

 

    [SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 

[Signature Page to Amendment No. 3 to LSA]

 

 

 


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]      

U.S. GUARANTORS

 

 

425 DEXTER ASSOCIATES, L.P.

 

By: AIMPAR, Inc., its General Partner

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President___

 

     

OCEAN STATE JEWELRY, INC.

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President___

 

     

American biltrite far east, INC.

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President___

 

     

MAJESTIC JEWELRY, INC.

 

By:       /s/ Howard N. Feist
Name:  Howard N. Feist__
Title:    Vice President___

 

      [SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

[Signature Page to Amendment No. 3 to LSA]

 

 

 


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]       ACCEPTED AND AGREED:      

aGENT:

 

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association

 

By:       /s/ Steven Walfisch
Name:  Steven Walfisch__
Title:    AVP___________

 

 

ISSUING BANK:

 

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association

 

By:       /s/ Steven Walfisch
Name:  Steven Walfisch__
Title:    AVP___________


 

 

lENDERS:

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association

 

By:       /s/ Steven Walfisch
Name:  Steven Walfisch__
Title:    AVP___________



 

 

Wells Fargo Capital Finance Corporation Canada, successor in interest to
Wachovia Capital Finance Corporation (Canada)

 

By:       /s/ Domenic Cosentino
Name:  Domenic Cosentino__
Title:    Vice President______

 

 

 

[Signature Page to Amendment No. 3 to LSA]

 

